NO. 12-05-00118-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

§
IN RE: MYRTIS DIGHTMAN, SR.,
MYRTIS DIGHTMAN, JR., AND                     §     ORIGINAL PROCEEDING
JOHN B. DIGHTMAN,
RELATORS                                                        § 





MEMORANDUM OPINION
            Relators Myrtis Dightman, Sr., Myrtis Dightman, Jr., and John B. Dightman seek a writ of
mandamus directing the trial court to hear their application for a temporary injunction to enjoin the
cutting of timber on the land involved in a partition suit.  
            In response to the relators’ petition, real party in interest Georgia-Pacific Shared Services
Corporation (“GP”) has furnished an affidavit from its Cleveland Location Manager, Bill Kuhn. 
Kuhn states in his affidavit that the cutting of the timber was finished on September 8, 2004. 
Consequently, GP contends, this proceeding is moot.  We agree.  
            A case becomes moot when a court’s actions cannot affect the rights of the parties.  See
Pinnacle Gas Treating, Inc. v. Read, 104 S.W.3d 544, 545 (Tex. 2003) (citing VE Corp. v. Ernst
& Young, 860 S.W.2d 83, 84 (Tex. 1993)).  Here, the relators seek to temporarily enjoin the cutting
of the timber.  Because the timber has been cut, directing the trial court to conduct a hearing on the
relators’ application would serve no purpose.
  Accordingly, the petition for writ of mandamus is
denied.
                                                                                                     JAMES T. WORTHEN 
                                                                                                                 Chief Justice
Opinion delivered May 18, 2005.
Panel consisted of Worthen, C.J., Griffith, J. and DeVasto, J.
 
(PUBLISH)